The majority still furnish no reason why this court should abandon its long established doctrine of declining to interfere by prohibition with proceedings below where the trial court has jurisdiction of the subject matter and the parties, even if we can see the court about to fall into error. All we held in the former case was that the state was an indispensable party. Whether it could be made a party is left undetermined. Since when, then, is a district court without jurisdiction to decide the preliminary question whether the state has consented to be sued in given circumstances and, if so, whether joinder as a party of a named public official amounts to a suit against the state?
Of course, it is easy enough for us to anticipate the correct answers to these inquiries while hearing an appeal and endeavor to take a short cut to final determination by directing dismissal on remand. We did so in our original opinion and then reversed the holding on reconsideration by substituting a direction for "further proceedings." To say now that the trial court lacks jurisdiction to "further proceed" in the face of that command is as insupportable as to assert ourselves without jurisdiction so to direct. The majority are holding the district court lacks jurisdiction to decide an elemental question certain to arise in every suit or action by or against the state, namely, has the legislature consented?
What is said in the prevailing opinion touching the "absolute dominion" of the Commissioner of Public Lands over state lands as dwelt upon in previous decisions of this court meets with my approval.
I persevere in my dissent, otherwise.